Case 1:18-cr-20613-JEM Document 79 Entered on FLSD Docket 08/28/2019 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-20613-CR-MARTINEZ

  UNITED STATES OF AMERICA,

                         Plaintiff,
  v.

  SAMUEL BAPTISTE,

                    Defendant.
  _________________________________/

         MOTION FOR SPECIFIC BRADY, GIGLIO AND KYLES INFORMATION

         Samuel Baptiste, through undersigned counsel, hereby requests the following specific

  exculpatory and impeaching material regarding issues of guilt or punishment, and all statements

  and/or promises, express or implied, made to any government witnesses in exchange for their

  testimony in this case, and all other information which could arguably be used for the impeachment

  of any government witnesses pursuant to Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United

  States, 405 U.S. 150 (1972), and Kyles v. Whitley, 514 U.S.419 (1995) and their progeny.

         Mr. Baptiste requests the prompt production of these materials prior to trial so that the

  information maybe effectively used. See, e.g., United States v. Bueno-Sierra, 99 F.3d 375, 379

  (11th Cir. 1996) (indicating that late disclosure of materials is grounds for reversal if a defendant

  can show prejudice, such as that it came so late that the material could not be effectively used, and

  noting that the court did not condone such a practice) . Mr. Baptiste includes within this request

  not only evidence that would be admissible at trial, but also information that my lead to the

  discovery of admissible evidence. Wright v. Hopper, 169 F.3d 695, 703 & n.1 (11th Cir. 1999);

  Spaziano v. Singletary, 36 F.3d 1028, 1044 (11th Cir.1994).




                                                   1
Case 1:18-cr-20613-JEM Document 79 Entered on FLSD Docket 08/28/2019 Page 2 of 7



         In light of the expansive nature of the investigation of this case and the close involvement

  of law enforcement and other officials from the United States and other countries, Mr. Baptiste

  also includes within this request any Brady/Giglio/Kyles material possessed by any law

  enforcement or other officials involved in this case, including, but not limited to, materials

  possessed by:

         (A) other federal, state, or local officials involved in this case and related cases;

         (B) other federal agencies (including all of their components and their predecessors and
         successors), including but not limited to the Central Intelligence Agency, National Security
         Agency, Department of Homeland Security, INS/BICE/ICE, Terrorist Screening Center,
         Terrorist Screening Database, the Department of Transportation, Transportation Security
         Administration, Federal Aviation Administration, National Transportation Safety Board,
         INTERPOL, National Counterterrorism Center, Department of Defense, Defense
         Intelligence Agency, U.S. Department of Justice, Federal Bureau of Investigation, U.S.
         Department of the Treasury, OFAC, U.S. Department of State, U.S. Secret Service, and the
         U.S. Postal Service; and

         (C) foreign government and law enforcement officials (including but not limited to any
         requests that the government must make through the mutual legal assistance treaty to obtain
         these materials).

         See Kyles v. Whitley, 514 U.S. 419, 437 (1995) ("[T]he individual prosecutor has a duty to

  learn of any favorable evidence known to the others acting on the government's behalf in the

  Case…"); McMillian v. Johnson, 88 F.3d 1554, 1567-69 (11th Cir. 1996), amended in nonrelevant

  part by, 101 F .3d 1363 (1 l th Cir. 1996); United States v. Wood, 57 F.3d 733, 737 (9th Cir. 1995);

  United States v. Brooks, 966 F.2d 1500, 1502-05 (D.C. Cir. 1992).

         Based on all the foregoing, Mr. Baptiste makes the following specific requests to the

  government:

  1. If the government investigation sought to determine if there has been any direct
  communication between Mr. Baptiste and representatives or associates of ISIS and there have
  been negative results.

  2. Any verbal, written, or in-person interaction between Mr. Baptiste and confirmed or
  suspected ISIS representatives in which they solicit action from him and he refuses or is silent.


                                                    2
Case 1:18-cr-20613-JEM Document 79 Entered on FLSD Docket 08/28/2019 Page 3 of 7




  3. If the government investigation sought to determine if explosives manuals allegedly
  distributed by Mr. Baptiste were obtained or used by representatives of or associates of ISIS,
  and there has been a negative result.

  4. The existence and substance of any payments, promises of immunity, leniency, preferential
  treatment, or other inducements made to any confidential human source (CHS) as a
  consequence of his/her involvement in the investigation of Mr. Baptiste.

  5. The existence and substance of any payments, promises of immunity, leniency, preferential
  treatment, or other inducements made to any CHS involved in the investigation of Mr. Baptiste,
  as a consequence of his/her involvement in other investigations.

  6. Any agreement as to any future payments, promises of immunity, leniency, preferential
  treatment, or other inducements made to any CHS as a consequence of his/her involvement in
  the investigation of Mr. Baptiste and under what conditions those benefits would be provided.

  7. The existence and substance of any payments, promises of immunity, leniency, preferential
  treatment, or other inducements made to any other prospective government witness.

  8. The existence and substance of any payments, loans, gifts, or promises of payments, loans,
  or gifts from the undercover employee (UCE) to Mr. Baptiste.

  9. A record of prior convictions of any CHS involved in this investigation, including but not
  limited to the offenses charged, the circumstances of the offense(s), the resolution of the
  charges, and any punishment imposed.

  10. Whether any CHS or UCE involved in this investigation has ever provided testimony
  under oath regarding his/her undercover activities on behalf of any United States government
  agency. If so, when, where, and in what matters?

  11. Whether any CHS or UCE involved in this investigation had any arrests, civil proceedings,
  civil judgments, or bankruptcy proceedings that were pending against him/her either during the
  investigation of Mr. Baptiste or at present.

  12. A copy of any and all written agreements, including those proposed but not executed by
  both parties, between any CHS or UCE involved in this investigation and any agency of the
  United States government regarding his/her use as a CHS or UCE.

  13. The content of any oral agreements or understandings between any CHS or UCE involved
  in this investigation and any agency of the United States government regarding his/her use as a
  CHS or UCE.

  14. A copy of any written instructions provided to any CHS or UCE involved in this
  investigation regarding his/her conduct in the investigation of Mr. Baptiste.


                                                 3
Case 1:18-cr-20613-JEM Document 79 Entered on FLSD Docket 08/28/2019 Page 4 of 7



  15. Witness interview notes and reports created by government agents which include but are
  not limited to inconsistent statements, exculpatory statements, and contradictory statements that
  undermine any witness's credibility, material to guilt or to punishment or undermines the
  credibility of government witnesses.

  16. All Telegram channels in pdf form the government believes Mr. Baptiste created from their
  date of creation until their last date of use. Some of the channels have already been produced
  in pdf format, but not in their entirety--e-g. the UCE contact logs state that the Dhikrul Jihad
  wal-qasas channel was created on 9/22/16, but the pdf printout does not begin until 10/15/16.

  17. Who was the administrator/moderator on the Telegram channels believed to have been
  created/operated by Mr. Baptiste.

  18. Whether any of the Telegram channels believed by the government to have been
  created/operated by Mr. Baptiste are still operative.

  19. Whether any posts were made to any of the Telegram channels believed to have been
  operated/created by Mr. Baptiste following his arrest on 11/9/16.

  20. All Telegram private chats between Mr. Baptiste and all UCEs/CHSs.

  21. All Telegram channels to which Mr. Baptiste subscribed.

  22. Any recommendation, opinion, findings, or information made or obtained by federal
  prosecutors, government personnel, or law enforcement authorities investigating the case that
  the prosecution of Mr. Baptiste or any of the allegations against Mr. Baptiste was disputed,
  questionable, or unwarranted.

  23. Any information in which the government believes that a prospective witness has made
  untruthful or deceptive statements to law enforcement authorities, a grand jury, or in a court
  of law, or before any other governmental body; any information where the government has
  impeached the testimony of any prospective witness ; any information where the government
  has taken the position in court that a prospective witness was deceptive or untruthful; and any
  information that a prospective witness has testified inconsistently to the anticipated testimony
  in the instant case . See, e.g., Mesarosh v. United States, 352 U.S. 1 (1956); United States v.
  Espinosa-Hernandez, 918 F.2d 911, 913-14 (11" Cir. 1990).

  24. The defense requests that the government examine the personnel files and any other files
  within its custody, care or control, or which could be obtained by the government, for all
  testifying witnesses,
  including testifying officers and agents who may have been controlling or contacting the
  confidential informants in this case. Mr. Baptiste requests that these filed be reviewed by the
  government attorney for evidence or perjurious conduct or other like dishonesty, or any other
  material relevant to impeachment, or any information that is exculpatory. See, e.g., Espinosa-
  Hernandez, 918 F.2d at 914; United States v. Deutsch,475 F.2d 55, 57-58 (5th Cir. 1973),



                                                  4
Case 1:18-cr-20613-JEM Document 79 Entered on FLSD Docket 08/28/2019 Page 5 of 7



  overruled on other grounds, United States v. Henry, 749 F.2d 203 (5th Cir. 1984); United
  States v. Garrett, 542 F.2d 23, 25-27 (6th Cir. 1976).

  25. Any information, whether or not memorialized in a written memorandum or report,
  concerning favorable treatment or other inducements (including, but not limited to, the
  possibility of foregoing prosecution, lesser charges, reduced sentencing, assistance with
  immigration/deportation matters (with foreign or domestic authorities), and immunity) or other
  compensation given to, or promised to, any government witness (or any family member, friend,
  associate) in exchange for his or her assistance to foreign, federal, or state authorities in this or
  any other case . This should include the date, exact nature, and identity of the person or entity
  providing such compensation. See, e.g. United States v. Bagley, 473 U.S. 667-683-84 (1985);
  United States v. Arnold, 117 F .3d 1308, 1315-18 (11th Cir. 1997); United States v. Williams,
  954 F.2d 668, 671-72 (11th Cir. 1992); Haber v. Wainwright, 756 F.2d 1520, 1523-24 (11th
  Or. 1985); see also United States v. Partin, 493 F.2d 750, 757-60 (5th Cir. 1974); Eleventh
  Circuit Pattern Jury Instructions (Criminal Cases), Special Instruction 1 .1, 2003 ("For example,
  a paid informer, or a witness who has been promised that he or she will not be charged or
  prosecuted, or a witness who hopes to gain more favorable treatment in his or her own case,
  may have a reason to make a false statement because the witness wants to strike a good bargain
  with the Government.").

  26. Financial and immunity and other arrangements with any potential
  government witness including but not limited to domestic and foreign agents, investigators,
  confidential informants, cooperating witnesses, and all other fact witnesses, translators, and
  transcriptionists, and expert witnesses. See, e.g., Williams, 954 F .2d at 671-72.

  27. All national security letters ("NSLs"), all records produced in response to such NSLs, any
  evidence derivative of the national security letters, and notice as to whether any evidence in this
  case was derived from a national security letter. See Doe v. Ashcroft, 334 F.Supp. 2nd 471
  (S.D.N.Y. 2004). Mr. Baptiste requests such information so that he may reasonably determine
  whether, for example, he may assert a violation of his constitutional rights.

  28. Mr. Baptiste requests the following information concerning the use of informants, including
  all Brady/Giglio, Kyles and Jencks Acts material. See United States v. Brumel-Alvarez, 991 F.2d
  1452, 1457-65 (9" Cir. 1993); United States v. Osorio, 929 F.2d 753, 760-61 (1St Cir. 1991). Mr.
  Baptiste specifically includes within this request the information requested supra, and further
  includes:

  (a) The name of each cooperating witness.

  (b) The case names and numbers of the prosecutions in which the cooperating witness has
  previously been utilized as a cooperating witness.




                                                     5
Case 1:18-cr-20613-JEM Document 79 Entered on FLSD Docket 08/28/2019 Page 6 of 7



  (c) The case names and numbers of any trials or evidentiary hearings at which the cooperating
  witness has testified concerning his own prior criminal activity, payments or rewards provided
  to him by the government, efforts made to induce others to participate in criminal activity, or
  other purported law enforcement-related matters.

  (d) Any ledger, sheet, or other document which details the sums paid the cooperating witness
  or his family in this and other cases in which the informant assisted the government, and the
  purpose of each such payment.

  (e) Any report, document, or information which details the criminal activities of the cooperating
  witness which were undertaken by him without the authority or approval of the government,
  but for which the government has elected, formally or informally, not to prosecute.

  (f) FBI rap sheet, NCIC print-out, and other records available to the government reflecting the
  arrest, conviction, and investigative history of the cooperating witness.

  (g) Information concerning prior misconduct by the cooperating witness in the performance of
  his role as an informant including, but not limited to, any prior refusal of the informant to testify
  for or assist the government, and any prior allegation that the informant entrapped another
  person to commit an offense or made false statements in connection with a criminal
  investigation.

  (h) Any information concerning alleged misconduct by the cooperating witness other than in
  his role as a cooperating witness, including misconduct that reflects a lack of candor,
  truthfulness or law-abiding character of the informant, such as uncharged criminal conduct or
  fraud.

  (I) Any record or information maintained by law enforcement agencies relating to cooperating
  witnesses utilized in this case, including records concerning:

         (1) Use of a code name;
         (2) Use of an assumed/false identity;
         (3) Reasons for cooperation;
         (4) Whether given a polygraph exam. If so, the results of such an
         exam and any information that the witness refused or failed to
         submit to such an exam;
         (5) Contracts executed with any law enforcement agency;
         (6) Any release forms executed by the witness;
         (7) Requirement that he protect his false identity;
         (8) Consent to recording any conversation with any party; and
         (9) Contingency fee agreements.




                                                     6
Case 1:18-cr-20613-JEM Document 79 Entered on FLSD Docket 08/28/2019 Page 7 of 7



         Wherefore, Mr. Baptiste requests that this Court order the disclosure of the above-listed

  items pertaining to the issues of selective law enforcement and prosecution.

         Counsel for the government opposes the relief sought in this motion.

                                        Respectfully submitted,

                                        THE MALONE LAW FIRM, P.A.
                                        701 BRICKELL AVENUE, SUITE 1550
                                        MIAMI, FLORIDA 33131
                                        Telephone: (305)728-5134
                                        Facsimile: (305)728-5288
                                        Email: omar@malonelawfirm.com

                                        By: _______/S/__________________
                                        T. OMAR MALONE, ESQ.
                                        Florida Bar No.: 697796


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed

  with the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing

  to all counsel of record this 28th day of August 2019.




                                                       By: _______/S/__________________
                                                       T. OMAR MALONE, ESQ.




                                                   7
